Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action responses to the supplemental after-final response filed on 7/23/2021.
Claims 5-7, 12-14, and 19-20 have been canceled.
Claims 1-4, 8-11, and 15-18 are allowed.
The following is an examiner’s statement of reasons for allowance: while Talwadker teaches monitoring workload behavior and breaking down the trace into sub-periods of time and generating a model for time varying segments that indicate a change of workload to simulate system behavior of workloads, Baker teaches clustering data into groups based on a local minimum, Cerny teaches inserting noise into memory operations to simulate different channel counts or row breaks, Artico et al. (cited) teach applying a clustering algorithm to a performance characteristics monitored, and Chahal et al. (cited) teach generating representative workloads using synthetic benchmarks, ultimately, the prior arts of record, taken alone or in combination, do not teach at least generating a state machine program model based on the collected performance traces, wherein each state of the program model corresponds to a clustered workload level at one load metric of the load metrics or a combination of clustered workload levels at two or more load metrics of the load metrics, each clustered workload level being aggregated from a plurality of samples of workload levels of the load metrics at finer granularity and being uniquely identified based on local minima of a probability distribution function (PDF) of workload levels for the load metrics, the PDF being fitted for a particular load metric to determine the variations in each clustered workload level to simulate noise; generating one or more workload models based on the collected performance traces, wherein each workload model is configured to generate simulated workload for one load metric of the load metrics at a workload level that is determined based on a state of the program model, the generating simulated workload comprising injecting the noise into the simulated workload; and automatically generating a benchmark comprising the generated program model and the generated workload models.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to INSUN KANG whose telephone number is (571)272-3724.  The examiner can normally be reached on M-F 10 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/INSUN KANG/Primary Examiner, Art Unit 2193